Exhibit REVOCABLE PROXY GREATER ATLANTIC FINANCIAL CORP. ýPLEASE MARK VOTES AS IN THIS EXAMPLE Special Meeting of Shareholders — September 4 , 2008 Proxy Solicited on Behalf of the Board of Directors The undersigned hereby appoints Jeffrey W. Ochsman and Carroll E. Amos, with full power of substitution, to represent the undersigned and to vote, as designated below and upon any and all other matters that may properly be brought before such meeting, all shares of Common Stock that the undersigned would be entitled to vote at the Special Meeting of Shareholders of Greater Atlantic Financial Corp., a Delaware corporation (the “Corporation”), to be held at Crowne Plaza
